Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response and amendments received on 12/20/2021 have been acknowledged. Amendments to the claims in response to the Non-Final Office Action mailed 09/13/2021 overcome the rejections made under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) over Simon et al. 
Claims 17, 22, 30, and 32-34 have been amended. 
Claim 23 has been canceled. 
Claim 36 has been newly added. 

Claim Objections
Claim 17 is objected to because of the following informalities:  In line 6, the word “is” should be added between “Fc region” and “and capable”. Alternatively, the word “and” before “capable” can be deleted   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Scope of Enablement
Claims 17, 19-22, 24, and 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-RBC antibody having an Fc domain of an IgG subtype that binds to activating Fc gamma receptors to treat rheumatoid arthritis in a subject, does not reasonably provide enablement for an anti-RBC antibody having an Fc domain of any immunoglobulin isotype.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method of treating an autoimmune disease such as rheumatoid arthritis comprising administering any antibody to a red blood cell to a subject in need thereof. 
The specification teaches that TER-119 can reverse established arthritis in the K/BxN model (Example 4). Specifically, mice treated with TER-119 exhibited a reduction in arthritic inflammation 1 day post treatment. In contrast, mice receiving the RBC antibody 30-F1 (a rat IgG2c antibody, which does not bind to Fc receptors and does not ameliorate murine ITP) showed no improvement in inflammation, demonstrating the importance of selecting an IgG subtype that can bind activating Fc receptors. This was also confirmed by de-glycosylating TER-119, a process known to greatly diminish Fc receptor binding activity, and showing that de-glycosylated TER-119 did not significantly ameliorate K/BxN arthritis or ITP (see Example 4). Further, the TER-119 antibody (rat IgG2b isotype) switched to murine IgG variants IgG1 and IgG2a was also able to ameliorate collagen-induced arthritis (CIA) in DBA-1 mice (Example 12). 

The prior art teaches that there is an increased expression of activating FcγRs (FcγRI and FcγRIII) in synovial tissue of patients with rheumatoid arthritis (RA) compared with that from healthy control individuals; and anti-inflammatory treatment with glucocorticoids reduces expression of activating FcγRs. Thus, targeting activating FcγRs represents a valuable therapeutic strategy (van Roon, see entire document) (van Roon, Joel AG. "Activating and inhibitory Fcγ receptors in rheumatoid arthritis: from treatment to targeted therapies." (2007): 1-2). As further stated by Crow et al, in patients with rheumatoid arthritis, monocytes have increased expression of FcγRIII, and immune complex engagement of FcγRIII+ monocytes led to TNF production. Upon FcγRIII engagement, this receptor can be down-modulated or can also be shed from the cell surface. Ter119 antibody was shown to selectively and fully decrease FcγRII/III expression on splenic monocytes in CAIA  arthritis (similar to patients with rheumatoid arthritis) (Crow et al, see entire document, in particular, Abstract and Discussion, Page 9, second paragraph in left column)(Crow, Andrew R., et al. "Treating murine inflammatory diseases with an anti-erythrocyte antibody." Science translational medicine 11.506 (2019)). Thus, engagement of activating FcγRs as well as the IgG isotype of a given species (e.g. rat, mouse, human, etc) are important determinants in the therapeutic efficacy of an anti-RBC antibody. Additionally, while IgG1 and IgG3 bind efficiently to all Fc gamma receptors, IgG4 has binds very weakly to FcγRs except FcγRIa whereas IgG2 binds with low affinity FcγRII/III  and not at all to FcγRIa (de Taeye,  see entire document, in particular, Page 5, top paragraph)( de Taeye, et al. Antibodies 8.2 (2019): 30). Thus, it is unclear if an anti-RBC antibody having any IgG isotype can be used to effectively treat rheumatoid arthritis in a subject absent of evidence to the contrary provided either in prior art or 
Therefore, the specification does not enable one of ordinary skill in the art to make and use the invention over the full scope of the claims because the claimed genus of anti-RBC antibodies having an Fc region of any immunoglobulin isotype, including those that do not bind to activating FcγRs, are not expected to be able to treat rheumatoid arthritis. It would require artisans undue trial and error experimentation to determine the immunoglobulin isotypes that can be used for an anti-RBC antibody to effectively treat rheumatoid arthritis in a patient. 

Written Description
Claims 17, 19-22, 24, and 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
	The specification teaches that the anti-RBC antibody TER-119 can reverse established arthritis in the K/BxN model. In contrast, mice receiving the RBC antibody 30-F1 (a rat IgG2c 
As stated earlier, the prior art teaches that there is an increased expression of activating FcγRs (FcγRI and FcγRIII) in synovial tissue of patients with rheumatoid arthritis (RA) compared with that from healthy control individuals; and anti-inflammatory treatment with glucocorticoids reduces expression of activating FcγRs. Thus, targeting activating FcγRs represents a valuable therapeutic strategy (van Roon, see entire document) (van Roon, Joel AG. "Activating and inhibitory Fcγ receptors in rheumatoid arthritis: from treatment to targeted therapies." (2007): 1-2, of record). The anti-RBC antibody Ter119 specifically was shown to selectively and fully decrease FcγRII/III expression on splenic monocytes in CAIA  arthritis (similar to patients with rheumatoid arthritis) (Crow et al, see entire document, in particular, Abstract and Discussion, Page 9, second paragraph in left column)(Crow, Andrew R., et al. "Treating murine inflammatory diseases with an anti-erythrocyte antibody." Science translational medicine 11.506 (2019), of record). Thus, engagement of activating FcγRs as well as the IgG isotype of a given species (e.g. rat, mouse, human, etc.) appear to be important determinants in the therapeutic efficacy of an anti-RBC antibody. Additionally, while IgG1 and IgG3 bind efficiently to all Fc gamma receptors, IgG4 has binds very weakly to FcγRs except FcγRIa whereas IgG2 binds with low affinity FcγRII/III  and not at all to FcγRIa (de Taeye,  see entire document, in particular, Page 5, top paragraph)( de Taeye, et al. Antibodies 8.2 (2019): 30, of record). Thus, it is unclear if an anti-RBC antibody having any IgG isotype can be used to effectively treat rheumatoid arthritis in a 
Therefore, the claimed anti-RBC antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the antibodies having any immunoglobulin isotype and the functional property of treating an autoimmune disease such as rheumatoid arthritis. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-RBC antibodies at the time the instant application was filed, and thus is not in full possession of the claimed methods that used the anti-RBC antibodies.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-22, 24, 26-30, 34, 35, and 36 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Collin et al (WO2010057626A1, of record), hereinafter Collin, as evidenced by  Villa et al. (Villa, Carlos H., et al. Therapeutic delivery 6.7 (2015): 795-826, of record), Arthritis & Rheumatism: Official Journal of the American College of Rheumatology 38.1 (1995): 96-104, of record), hereinafter Cush, and Ludwig et al, (Ludwig, Ralf J., et al. Frontiers in immunology 8 (2017): 603, of record), hereinafter Ludwig.
Collin teaches antibodies which have modified glycosylation and are used to suppress an inflammatory condition, including autoimmune diseases including rheumatoid arthritis in a subject (see entire document, in particular, Abstract, Page 15, Ln. 10-15, Table 1, and Claims), wherein the subject is human (Page 40, Ln. 19) . As evidenced by Cush et al, elevated levels of IL-10 have been found in serum and synovial fluid of RA patients relative to control subjects (see entire document, in particular, Abstract/Summary of Page 1), thus RA can be considered an autoimmune disease having higher levels of IL-10 relative to healthy subjects. RA can also be considered an autoantibody-mediated autoimmune disease per Ludwig (see entire document, in particular, Abstract). In a preferred embodiment, the antibody binds to Rhesus D antigen (RhD) on red blood cells (Page 24, Ln. 17 to Page 25, Ln. 5); RhD antigen is expressed on red blood cells at around 103 – 104 copies per the specification (Page 25, Ln. 33-35). The antibody can be of the IgG isotype, including IgG1, IgG2, IgG3 and IgG4 (Page 12 lines 8-12), which can bind to the Fc receptors recited in instant claim 36. In some embodiments, the antibody retains the ability to bind to Fc receptors (Page 12, Ln. 4 – 5). The antibody can also be a monoclonal antibody (Page 13, Ln. 32-33) as well as human or humanized (Page 14, Ln. 1-3 and Page 16, Ln. 9-20). Further, a pharmaceutical composition comprising the antibody and a pharmaceutically acceptable carrier can be administered by various routes, including intravenously, intramuscularly, subcutaneously, parenterally, subcutaneously, or transdermally  (Page 41, Ln. 29-32 to Page 42, Ln. 1-10). Thus, the antibody is not part of a fusion protein nor is it administered in combination with cells. 
. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Collin as evidenced by Villa, Cush, and Ludwig, as applied to claims 17, 19-22, 24, 26-30, 34, 35, and 36 above, in view of Gaffo et al (Gaffo, Angelo et al. American journal of health-system pharmacy: AJHP: official journal of the American Society of Health-System Pharmacists vol. 63, 24 (2006): 2451-65. doi: 10.2146/ajhp050514, of record), hereinafter Gaffo. 
The teachings of Collin as evidenced by Villa, Cush, and Ludwig have been discussed above and differ from the instantly claimed invention in that administration of an additional therapeutic agent, wherein the therapeutic agent is an anti-inflammatory agent, in not taught. 

It would have been obvious to one of ordinary skill in the art to administer the anti-RBC antibody disclosed by Collin with the anti-inflammatory agent such as an NSAID. One of ordinary skill in the art would have been motivated to do so because NSAIDS can be used to help manage pain, inflammation. Further, combining drugs with different mechanisms of action can increase the efficacy of treatment. Therefore, one of ordinary skill in the art would expect that administering an anti-RBC antibody in combination with an anti-inflammatory agent such as an NSAID can effectively treat rheumatoid arthritis in a patient. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
With respect to the rejection made under 35 U.S.C. 112(a) written description and scope of enablement, Applicant argues that the anti-RBC antibody comprising an Fc region and capable of binding to an Fc receptor as recited in amended claim 17 renders moot the rejections of record. However, as stated in the Non-Final Office Action of 09/21/2021, while the specification is enabling for anti-RBC antibody having an Fc domain of an IgG subtype that binds to activating Fc gamma receptors to treat rheumatoid arthritis in a subject, it does not reasonably provide enablement for an anti-RBC antibody having an Fc domain of any immunoglobulin isotype. The 
With respect to the rejection made under 35 U.S.C. 102(a)(1) over Collin et al., Applicant argues that Collin teaches antibodies that are deglycosylated and  that deglycosylated antibodies do not bind to Fc receptors. In contrast, the instant, claimed antibodies are required to bind to Fc receptors. Specifically, Applicant states that Collin teaches modifying an antibody by exposing the antibody to an enzyme called EndoS or a variant of EndoS that has immunoglobulin endoglycosidase activity. (Collin at 27- 28.) Per Collin, the "EndoS for use in accordance with the invention display immunoglobulin endoglycosidase activity, and in particular IgG endoglycosidase activity." (Collin at 31, lines 26-27.) Alternatively, deglycoslated antibodies are prepared using particular cell lines. (Collin at 35.). Applicant further points to the working examples, in which deglycosylated antibodies are prepared such that they do not bind to Fc gamma receptors and are capable of inducing phagocytosis and hemolysis of RBCs (See Collin at 52, lines 25-33, and 53, lines 1- 19, Figs 2A-C and 3A-B.). 
In response to Applicant’s arguments, the Examiner notes that a prior art reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (see MPEP 2123). As stated earlier, Collins teaches antibodies which have modified glycosylation and are used to suppress an inflammatory condition, including autoimmune diseases including rheumatoid arthritis in a subject (see entire document, in particular, Abstract, Page 15, Ln. 10-15, Table 1, and Claims). In preferred embodiments the antibodies bind to RhD antigen (Page 24, Ln. 17 to Page 25, Ln. 5). In some embodiments, the antibody retains the ability to bind to Fc receptors (Page 12, Ln. 4 – 5). Further, as evidenced by Jefferis, it is well known that Fc mediated binding of antibodies to the receptor FcRn occurs independent of glycosylation status (see entire document, in particular, “IgG Glycoforms and Fc Effector Functions” section) (Jefferis, Royston. Biotechnology progress 21.1 (2005): 11-16). Thus, even deglycosylated antibodies disclosed by Collins would still be capable of binding to FcRn, an Fc receptor. Therefore, Collins meet the limitations of the instantly claimed invention. 
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection made over Simon et al. have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection made over Simon et al. of has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644